Exhibit 10.37
(TOLLGRADE. LOGO) [l42108l4210801.gif]
December 7, 2010
Thomas J. Kolb
[Address]
Dear Thomas:
Tollgrade Communications, Inc. (“Tollgrade”) considers the stability of its
senior management team to be essential to Tollgrade’s best interests. In order
to induce you to accept and remain in Tollgrade’s employment, this agreement
(the “Agreement”) describes the severance compensation that Tollgrade agrees
will be provided to you in the event your employment with Tollgrade is
terminated under the circumstances described below.
This Agreement shall be for an initial term beginning on the date hereof and
expiring on the third anniversary of such date (the “Term”) and shall
automatically be extended for successive additional terms of two years unless
either party gives the other written notice of its intent not to renew at least
60 days prior to the end of the then current term.

1.   At-will Employment. Notwithstanding any provisions of this Agreement, any
offer letter, confidentiality agreement, or other document that you sign in
connection with your employment, your employment at Tollgrade is and continues
to be “at-will” employment and may be terminated at any time with or without
cause or notice.

2.   Scope of Agreement. This Agreement is not intended to supersede the terms
of any offer letter, confidentiality agreement, or other document which you sign
in connection with your employment with Tollgrade, except insofar as such
document deals with severance pay (e.g., in the event the terms of any offer
letter conflict with the terms of this Agreement the terms of this Agreement
shall control).

3.   Severance Payment if Termination Occurs Without Cause. If your employment
is terminated by Tollgrade without Cause (as defined in Section 6 hereof) at any
time during the Term, then the following shall be provided to you:

  (a)   Tollgrade shall pay to you, within the period described in Section 3(d)
following the later of your termination date or the date on which you incur a
Separation from Service, as defined in Section 409A of the Internal Revenue Code
of 1986, as amended, a lump sum equal to the highest annual base salary you
received while employed by Tollgrade, excluding bonuses, commissions and other
similar amounts.  

TOLLGRADE COMMUNICATIONS, INC.
493 Nixon Road, Cheswick, PA 15024 / 412-820-1400 / 800-878-3399 / Fax:
412-820-1530
30 Knightsbridge Road, Piscataway, NJ 08854 / 732-743-6720 / Fax: 732-980-0284
www.tollgrade.com   TOLLGRADE PROPRIETARY AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Thomas J. Kolb
December 7, 2010   Page 2 of 6

  (b)   Tollgrade shall reimburse you for any reasonable fees or other costs
incurred by you up to a maximum amount of $6,000 in retaining and continuing the
services of an executive placement agency during the period beginning on your
termination date and ending on the earlier to occur of (i) the second
anniversary of your termination date and (ii) the date on which you obtain other
employment or become self-employed. You shall be required to substantiate these
expenses and must request reimbursement from Tollgrade, and reimbursement by
Tollgrade shall be made as soon as administratively possible after receiving the
request but no later than the end of the third calendar year following your
termination date.     (c)   You shall be deemed for purposes of Tollgrade’s
health and welfare employee benefit plans to have remained in the continuous
employment of Tollgrade for the one-year period following your termination date
and shall be entitled to monthly health and welfare benefits as though you had
so remained in the employment of Tollgrade. If for any reason, whether by law or
provisions of Tollgrade’s employee benefit plans or otherwise, any benefits to
which you would be entitled to under the foregoing sentence cannot be provided
pursuant to such employee benefit plans, then Tollgrade shall pay to you the
difference between the benefits you would have received in accordance with the
foregoing sentence if Tollgrade or its employee benefit plans could have
provided such benefits and the amount of benefits, if any, actually paid by
Tollgrade or its employee benefit plans. Any such payments shall be made to you
prior to March 15 of the year following the year in which you become entitled to
the payments. Notwithstanding any other provision of this Section 3(c),
Tollgrade shall not be required to provide to you any group health benefits
unless you shall have timely elected COBRA continuation coverage following your
termination of employment.     (d)   Payment of the benefits described in this
Section 3 is subject to you signing, within sixty days after your date of
termination (the “Execution Period”) and not revoking for a period of seven days
thereafter (the “Revocation Period”), a separation and mutual release of claims
agreement in substantially the form then used by Tollgrade in connection with
its general severance policy. Any severance payments due under this Section 3
will be paid to you within five days following the expiration of the Revocation
Period (the “Payment Period”); provided, however, that you shall have no
discretion to select a tax year in which to receive any payment due hereunder;
and provided, further, that if it would be possible for the combined Execution
Period, Revocation Period, and Payment Period to span two of your tax years,
Tollgrade will make severance payments during the second of such years by the
later of the expiration of the Payment Period or the fifth day of such tax year.

 



--------------------------------------------------------------------------------



 



Thomas J. Kolb
December 7, 2010   Page 3 of 6

  (e)   You shall have no duty to seek any other employment after termination of
your employment with Tollgrade, but if you do obtain other employment, then
Tollgrade shall be entitled to credit against any payments which would otherwise
be made pursuant to Section 3(c) hereof, any comparable payments to which you
are entitled under the employee benefit plans maintained by your other employer
or employers in connection with services to such employer or employers after
termination of your employment with Tollgrade.

4.   Payment if Termination Occurs Other than by Tollgrade Without Cause. If
your employment is terminated other than by Tollgrade without Cause, Tollgrade
shall have no obligations to you under this Agreement.

6.   Definition of “Cause.” For purposes of this Agreement, termination of your
employment shall be for “Cause” if it is determined by Tollgrade to be for any
of the following:

  (a)   Fraud, misappropriation, theft, embezzlement or other willful and
deliberate acts of similar dishonesty;     (b)   Conviction of, or a plea of
guilty or nolo contendre to, a felony or a crime involving moral turpitude;    
(c)   Illegal use of drugs in the workplace;     (d)   Intentional and willful
misconduct that subjects Tollgrade to criminal liability or material civil
liability;     (e)   Willful and deliberate breach of the your duty of loyalty,
including, but not limited to, the diversion or usurpation of corporate
opportunities properly belonging to Tollgrade;     (f)   Willful and deliberate
disregard of Tollgrade’s policies and procedures in any material respect;    
(g)   Material breach or violation of Tollgrade’s Code of Business Conduct and
Ethics;     (h)   Willful and deliberate breach or violation of any of the
material terms of this Agreement, including but not limited to the covenants and
restrictions set forth in this Agreement;     (i)   Willful and deliberate
insubordination, willful and deliberate refusal to perform, or willful gross
neglect in the performance of, your duties or responsibilities, or willful and
deliberate refusal to follow the proper instructions of Tollgrade, if any; or

 



--------------------------------------------------------------------------------



 



Thomas J. Kolb
December 7, 2010   Page 4 of 6

  (j)   Failure by you to fully cooperate as directed by Tollgrade in any
action, litigation, investigation or other proceeding brought before or by any
Governmental Authority.         For purposes of this definition, no act, or
failure to act, on your part shall be considered “deliberate,” “intentional” or
“willful” unless done, or omitted to be done, by you with a lack of good faith
and with a lack of reasonable belief that his action or omission was in the best
interests of Tollgrade.

7.   Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally, sent by courier or
mailed by United States certified or registered mail, return receipt requested,
postage prepaid. All notices to Tollgrade shall be directed to the attention of
the VP, Human Resources of Tollgrade with a copy to the General Counsel of
Tollgrade. All notices to you may be delivered to your last-known address as
maintained by Tollgrade and you are responsible for maintaining the accuracy of
that address.

8. Successors; Binding Agreement.

  (a)   This Agreement shall inure to the benefit of, and be binding upon, any
corporate or other successor or assignee of Tollgrade which shall acquire,
directly or indirectly, by merger, consolidation or purchase, or otherwise, all
or substantially all of the business or assets of Tollgrade. Tollgrade shall
require any such successor to expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as Tollgrade would be
required to perform if no such succession had taken place.     (b)   This
Agreement shall inure to the benefit of and be enforceable by your personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die after termination of
employment where any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your estate.

9.   No Waiver or Modification. No provision of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in a writing signed by you and an authorized officer of Tollgrade that
expressly references this letter agreement. No waiver by either party hereto at
any time of any breach by the other party hereto of, or of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same, or at any prior or subsequent time.

 



--------------------------------------------------------------------------------



 



Thomas J. Kolb
December 7, 2010   Page 5 of 6

10.   Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior contemporaneous agreements, whether written or oral.

11.   Severability; Validity. If any provision of this Agreement shall be held
invalid, illegal or unenforceable in any jurisdiction, for any reason, then, to
the full extent permitted by law: (a) all other provisions hereof shall remain
in full force and effect in such jurisdiction and shall be liberally construed
in order to carry out the intent of the parties hereto as nearly as may be
possible, (b) such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision hereof, and
(c) any court or arbitrator having jurisdiction thereover shall have the power
to reform such provision to the extent necessary for such provision to be
enforceable under applicable law.

12.   Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflicts of laws principles. You hereby irrevocably submit to
the personal jurisdiction of the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania in any action or proceeding arising out of or relating to this
Agreement, and that all claims in respect of any such action or proceeding may
be heard and determined in either such court.

13.   Taxes. All payments made pursuant to this Agreement shall be subject to
withholding of applicable income and employment taxes. If any payment due you
pursuant to this Agreement results in a tax being imposed pursuant to
Section 4999 of the Internal Revenue Code of 1986, as amended, then Tollgrade
shall reduce the total payments payable to you to the maximum amount payable
without incurring the Section 4999 tax.

14.   Covenant Not to Compete. You covenant and agree that if you receive
payment under this Agreement, then during the Restricted Period (as defined
below), you shall not in the United States of America, directly or indirectly,
whether as principal or as agent, officer, director, employee, consultant,
shareholder or otherwise alone or in association with any other person,
corporation or other entity, engage or participate in, be connected with, lend
credit or money to, furnish consultation or advice or permit your name to be
used in connection with, any Competing Business (as defined below). “Restricted
Period” shall mean the one-year period following your termination date, plus any
amount of time during such period which you are in violation of this provision.
“Competing Business” shall mean any person, corporation or other entity engaged
in the business of selling or attempting to sell any product or service which
competes with (i) products or services sold by Tollgrade within the two years
prior to termination of your employment or (ii) new products of Tollgrade with
respect to which, at the date of your termination, we had allocated engineering
resources to develop such new products.

 



--------------------------------------------------------------------------------



 



Thomas J. Kolb
December 7, 2010   Page 6 of 6

15.   Section 409A Compliance. It is intended that any payments due to you
hereunder will not be subject to Section 409A of the Internal Revenue Code of
1986, as amended. However, to the extent it is determined that payment under
this Agreement would violate the six-month delay requirement of Section 409A,
any payment that otherwise would have been made during the six-month period
following your “separation from service” as defined in Section 409A will be paid
in a single sum on the first day of the seventh month following the date of such
separation from service.

16.   Precedence. This Agreement is not intended to establish and does not
establish a practice or policy for the treatment of any other employees with
respect to severance or any other matter.

17.   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

If you would like to enter into this Agreement, kindly sign and return to
Tollgrade the enclosed copy of this letter, which will then constitute our
agreement on this subject.
Very truly yours,
TOLLGRADE COMMUNICATIONS, INC.

              By:   /s/ Jennifer M. Reinke       Name:   Jennifer M. Reinke     
Title:   General Counsel and Secretary      AGREED:
    /s/ Thomas J. Kolb     Thomas J. Kolb         

 